Title: Jane Mecom to Catharine Greene, 24 November[–2 December] 1775
From: Mecom, Jane
To: Greene, Catharine


My Dear Mrs. Green
Philadelphia Novr. 24 [-December 2] 1775
Asure your self the Epethet of Daughter which you seem to like to use cannot be Disagreable to me would to God I had such a won all the Alurements of this Place my Brother Exepted should not seperate me from her. I write not this in Disparagement of my own Daughter for she is a good woman but Provedence does not Premit us to be to gather and as to sons I have nothing but miserey in those that are left Boath of them Distracted and I have heard of the Death of Poor Josiah since I came hear but by what means I am not Informed. God grant I may make a proper Use of all His Dealings with me.
I thank you for your very kind and perticular leter of the 12 of this month you know it will be allways agreable to me. I am sorry you were so Afflicted in your Jurny to westerly. My seat was Exeding Easey and Jurney very Pleasant. My Dear Brothers conversation was more than an Equivelent to all the fine wether Emaginable but I mett with won mortification on the Rhoad. We had Apointed to Dine at wethersfeald where mrs. Hancock is and had conciderable talk about it but we being Engaged at that time in other conversation the Postilion Drove a mile or two beyond before we discovered it and I could not prevale with him to go back so we did not Dine till we put up for the night. I Expected Master Ray would have Given you som Discription of what he saw on the Jurny Espeshally at Governer Franklins house which was very magnificent and we shew him it all over but I percive he did not in his last and He now thinks it not proper as the small Pox is out on him tho I dont beleve He could Infect any body he has so litle we cant number more than ten that I am afraid he will not have won pit for a Recipt. He has had no Illnes but won Day a litle shivery and feverish so much as to say he was in no hurry for His coffe. We thought it not proper to make his cloaths till we saw how it would fare with him but now shall have them made with all Expedition. He is very tractable and hear is a young gentleman who setts him a compleat Example of good maners and Politenes, and my Brother will give Proper Directions about his Scooling. He will write him self as soon as he thinks it saif. I have not seen Mr. Mumford tho I Desiered your Brother woud to Ask him to come but I am a going out to look for him and shall finish my leter when I come back.
Since the Above I have rec’d yours of the 21 and am Glad to find there is won in the world so free from Giult. Your crime was unnoticed that you might have kept your own secrit and absolved your self. Ill be Ansurable for your Husband that He shall not Beat you. Ray Behaves as well as can be Expected Inded very well, and he will now be able to Injoy himself without fear. I shall have no use for my Gownd this winter and I dont give my self the least concern about it. I Dont know that I got cold with my Jurny but I have had a bad fit of Astme, am now as well as Usal have not had the c-l-k [colic] but do not sleep well on nights. Mrs. Bache is not yet a bed. She is as well as can be Expected. I am so happy as to have my choice of places of worship so near that the wether need not hinder me from going. Remember my kind love to Mr. Greene to Dear litle Samey to Mr. and Mrs. Gouch and your mother, and respect to all Inquiering friends and beleve me to be your most faithfull and obliged frind
Jane Mecom

Saterday Dec’r 2. I have not seen Mr. Mumford supose He is gone so Jenny must [go?] without her silk till a nother opertunity. Ray is abroad and [hale?] and harty, Mrs. Beach was Last night Delivered of a fine Gorl. My Brother Remembers his love to you.

 
Addressed in Franklin’s hand: To / The honble. William Greene Esqr / Warwick / Rhodeisland / B Free Franklin
